UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 15 CERTIFICATION AND NOTICE OF TERMINATION OF REGISTRATION UNDER SECTION 12(g) OF THE SECURITIES EXCHANGE ACT OF 1 UNDER SECTIONS 13 AND 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934. Commission File Number 000-54078 PINSTRIPESNYC, INC. (Exact name of registrant as specified in its charter) c/o Maxim Group LLC 405 Lexington Avenue New York, New York 10174 (212) 895-3863 (Address, including zip code, and telephone number, including area code, of registrant’s principal executive offices) Common Stock, $.0001 par value (Title of each class of securities covered by this Form) None (Titles of all other classes of securities for which a duty to file reports under section 13(a) or 15(d) remains) Please place an X in the box(es) to designate the appropriate rule provision(s) relied upon to terminate or suspend the duty to file reports: Rule12g-4(a)(1) x Rule12g-4(a)(2) o Rule12h-3(b)(1)(i) x Rule12h-3(b)(1)(ii) o Rule15d-6 o Approximate number of holders of record as of the certification or notice date: 2 Pursuant to the requirements of the Securities Exchange Act of 1934, PinstripesNYC, Inc. has caused this certification/notice to be signed on its behalf by the undersigned duly authorized person. Date: May 7, 2013 By: /s/ Clifford Teller Name: Clifford Teller Title: Chief Executive Officer
